               Case 2:20-cv-01064-JAD-EJY Document 4 Filed 08/25/20 Page 1 of 3



 1                                    UNITED STATES DISTRICT COURT

 2                                         DISTRICT OF NEVADA

 3

 4 Paul Jones,                                                  Case No. 2:20-cv-01064-JAD-EJY

 5                        Plaintiff
                v.
 6                                                                      Order Dismissing
         State of Nevada,                                               and Closing Case
 7
                          Defendant
 8

 9             On June 15, 2020, plaintiff Paul Jones submitted an application to proceed in forma

10 pauperis and a motion for appointment of counsel. 1 On June 18, 2020, this Court ordered him to

11 file a complaint and either pay the $400 filing fee or file a complete in forma pauperis

12 application by August 17, 2020. 2 That deadline expired without a complaint, a new application,

13 or payment of the filing fee.

14             District courts have the inherent power to control their dockets and “[i]n the exercise of

15 that power, they may impose sanctions including, where appropriate . . . dismissal” of a case. 3 A

16 court may dismiss an action based on a party’s failure to prosecute an action, failure to obey a

17 court order, or failure to comply with local rules. 4 In determining whether to dismiss an action

18
     1
         ECF No. 1, 1-1
19   2
         ECF No. 3.
20   3
         Thompson v. Hous. Auth. of City of Los Angeles, 782 F.2d 829, 831 (9th Cir. 1986).
     4
     See Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for noncompliance with
21
   local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992) (dismissal for failure to
   comply with an order requiring amendment of complaint); Carey v. King, 856 F.2d 1439, 1440–
22
   41 (9th Cir. 1988) (dismissal for failure to comply with local rule requiring pro se plaintiffs to
   keep court apprised of address); Malone v. U.S. Postal Service, 833 F.2d 128, 130 (9th Cir.
23
   1987) (dismissal for failure to comply with court order); Henderson v. Duncan, 779 F.2d 1421,
   1424 (9th Cir. 1986) (dismissal for lack of prosecution and failure to comply with local rules).
               Case 2:20-cv-01064-JAD-EJY Document 4 Filed 08/25/20 Page 2 of 3



 1 on one of these grounds, the court must consider: (1) the public’s interest in expeditious

 2 resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the

 3 defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the

 4 availability of less drastic alternatives. 5

 5            The first two factors, the public’s interest in expeditiously resolving this litigation and the

 6 court’s interest in managing its docket, weigh in favor of dismissal of the plaintiff’s claims. The

 7 third factor, risk of prejudice to defendants, also weighs in favor of dismissal because a

 8 presumption of injury arises from the occurrence of unreasonable delay in filing a pleading

 9 ordered by the court or prosecuting an action. 6 A court’s warning to a party that its failure to

10 obey the court’s order will result in dismissal satisfies the fifth factor’s “consideration of

11 alternatives” requirement, 7 and that warning was given here. 8 The fourth factor—the public

12 policy favoring disposition of cases on their merits—is greatly outweighed by the factors

13 favoring dismissal.

14 / / /

15 / / /

16 / / /

17 / / /

18 / / /

19

20

21   5
      Thompson, 782 F.2d at 831; Henderson, 779 F.2d at 1423–24; Malone, 833 F.2d at 130;
     Ferdik, 963 F.2d at 1260–61; Ghazali, 46 F.3d at 53.
22   6
         See Anderson v. Air West, 542 F.2d 522, 524 (9th Cir. 1976).
23   7
         Ferdik, 963 F.2d at 1262; Malone, 833 F.2d at 132–33; Henderson, 779 F.2d at 1424.
     8
         ECF No 3 at 3.

                                                         2
           Case 2:20-cv-01064-JAD-EJY Document 4 Filed 08/25/20 Page 3 of 3



 1         IT IS THEREFORE ORDERED that THIS ACTION IS DISMISSED without prejudice

 2 based on the plaintiff’s failure to file a complaint and an application to proceed in forma

 3 pauperis or pay the filing fee as ordered. The Clerk of Court is directed to ENTER

 4 JUDGMENT accordingly and CLOSE THIS CASE. No other documents may be filed in

 5 this now-closed case. If Paul Jones wishes to pursue his claims, he must file a complaint in a

 6 new case, and he must either pay the $400 filing fee or file a complete in forma pauperis

 7 application in that new case.

 8         Dated: August 25, 2020

 9                                                           _________________________________
                                                             U.S. District Judge Jennifer A. Dorsey
10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                    3
